                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

       Michael Joseph Melicia,        )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:20-mc-00062-MOC-DSC
                                      )
                 vs.                  )
                                      )
         Nancy Ann O’Shea,            )
           Defendant(s).              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 15, 2020 Order.

                                               May 15, 2020




     Case 3:20-mc-00062-MOC-DSC Document 7 Filed 05/15/20 Page 1 of 1
